MODIFY and AFFIRM; and Opinion Filed June 2, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00885-CR
                                      No. 05-14-00886-CR

                         RICHARD DOUGLAS BAILEY, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                    Trial Court Cause Nos. F-1234478-H & F-1234479-H

                             MEMORANDUM OPINION
                           Before Justices Fillmore, Myers, and Evans
                                  Opinion by Justice Fillmore

        Following a bench trial, the trial court found appellant Richard Douglas Bailey guilty of

theft of a firearm in cause number F-1234478-H and guilty of unlawful possession of a firearm

by a felon in a weapon-free zone in cause number F-1234479-H. The trial court assessed

punishment of one year confinement in cause number F-1234478-H and four years’ confinement

in cause number F-1234479-H. In two issues, Bailey contends (1) the evidence is legally

insufficient to support the convictions and (2) the trial court abused its discretion by admitting

evidence of his misdemeanor convictions stemming from acts that occurred prior to January 1,

1996.   We modify the trial court’s judgments to reflect there were no plea bargains.          As

modified, we affirm the judgments.
                                            Background

        The evening of July 10, 2012, Bailey was with friends in the parking lot of an elementary

school and recreation center following a basketball game. Danielle Rossi, who had been dating

Bailey for several months, arrived by car with a friend. Talisha Thomas, who was also dating

Bailey, was also present in the parking lot. Thomas was unaware Rossi was dating Bailey.

Rossi told Bailey she was sorry she had not returned an earlier text message from him. Thomas

asked to see Rossi’s phone and confirmed Bailey had been communicating with Rossi.

Arguments ensued between Thomas and Bailey and between Rossi and Bailey.

        According to Rossi, Bailey called her a tramp and told her that her time was coming, he

was going to get her, and he was going to shoot her in the face. Rossi and her friend drove away,

and Rossi stopped nearby and phoned the police.             Irving Police Department officer David

Zimmerman arrived and spoke with Rossi. She described the vehicle Bailey was driving as a tan

Chevrolet Tahoe. Rossi testified she had never known Bailey to have a gun, and she did not

recall telling the police that she felt Bailey had a gun.

        Irving Police Department officer Eric Clemens was dispatched to a domestic disturbance

in the parking lot of the elementary school and recreation center. Irving Police Department

officer Alex Terry was also dispatched to the location. Clemens testified he arrived at the scene

prior to Terry. Clemens located the sports utility vehicle and the male described in the dispatch.

Bailey advised Clemens the Tahoe was a girlfriend’s vehicle he was using. Bailey’s gym bags

were outside the Tahoe. Clemens testified he explained to Bailey and another male standing by

the Tahoe the nature of the dispatch received and why he was there. Once Terry arrived at the

scene, Clemens patted down Bailey and determined Bailey did not have a weapon on his person.

Clemens then asked Bailey for permission to search the Tahoe. Bailey granted permission for

search of the vehicle. The tailgate of the Tahoe was open, and Bailey began his search of the

                                                  –2–
rear compartments of the vehicle. In a closed compartment on the left side of the Tahoe,

Clemens found a black nylon case containing a .380 caliber semi-automatic pistol. Clemens

testified the gun was in working order and he recalled that it was loaded. Clemens placed Bailey

in handcuffs and made the pistol “inoperable.” Bailey acted shocked that the gun was in the

Tahoe and stated he did not know where the gun had come from. Bailey did not tell Clemens the

gun belonged to his ex-girlfriend Jaileigh Glover. Bailey was placed under arrest because he had

care, custody, and control of the Tahoe in which the gun was found.         Clemens contacted

Zimmerman to advise that a gun had been found in the vehicle Bailey was driving. Zimmerman

then came to the scene and took over the investigation.

       Zimmerman testified he had been dispatched to a disturbance call. The reporting party,

Rossi, had left the scene and was parked approximately a block from the elementary school and

recreation center. After speaking with Rossi, Zimmerman went to the scene and contacted

officers Clemens and Terry. Zimmerman took possession of the gun, bullets, and ammunition

clip that had been found in the Tahoe. Zimmerman conducted a background check on Bailey

and learned Bailey had been convicted of a felony. Zimmerman placed Bailey under arrest for

possession of a firearm by a felon. Zimmerman testified the location of Bailey’s arrest was an

elementary school, which is a weapon-free zone. Zimmerman recalled that Clemens transported

Bailey to the jail while Zimmerman remained at the scene.

       According to Zimmerman’s recollection, Clemens had not completed the search of the

Tahoe but Bailey was in handcuffs when Zimmerman arrived at the scene. While Zimmerman

was conducting a background check on Bailey, Clemens advised Zimmerman that he had located

a gun in the Tahoe. Bailey stated he did not know the gun was in the Tahoe and that the gun

belonged to Glover, a woman he had dated. Zimmerman contacted Glover, and he had the

impression from her that the gun was hers and that she had dated Glover.           Zimmerman

                                               –3–
confirmed with the Grapevine Police Department that the gun had been reported stolen, and

Zimmerman then added theft-of-a-firearm as an additional charge against Bailey.

       At trial, Glover testified she dated Bailey from October 2011 to March or April 2012.

Bailey spent the night with her once or twice after they no longer dated. Glover’s father

purchased a .380 caliber pistol for her to assure her protection. Glover identified the gun found

in the Tahoe as her gun. She testified she had custody and control of the gun up to July 2012.

Glover kept the gun in the glove compartment of her car most of the time. When she brought the

gun into her apartment, she stored it in a hall closet where towels are kept. Glover testified

Bailey knew she had a gun and where she kept the gun in her apartment. In 2011, Bailey had

taken Glover’s gun without her permission. On that occasion, when Glover asked Bailey if he

had the gun, he acknowledged that he did; Glover asked Bailey to return her gun, but he did not

return it for approximately two months. Glover testified Bailey returned her gun to her sometime

before the end of 2011.

       In July 2012, Glover determined her gun was missing. The last time she had seen her

gun, it was in the hall closet. Glover called her father, and he told her that if the gun had not

been found the next day, she should file a stolen-firearm report with police. On July 9, 2012,

Glover contacted Bailey because he was the last person in her apartment who knew where she

kept the gun. Bailey said he had not seen her gun and asked why Glover thought he would steal

her gun. Glover advised Bailey she was contacting the police to file a stolen-firearm report.

According to Glover, Bailey did not encourage her to call the police. Glover filed a stolen-

firearm report with the Grapevine Police Department that night. Glover testified she did not

know when the gun was stolen, but the theft occurred before July 9, 2012. She recalled telling

the Grapevine police that she believed her gun went missing between June 27, 2012 and July 9,

2012, although she could not recall how she arrived at the date of June 27, 2012.

                                               –4–
         Glover was asked whether she had attended a baseball game with Bailey, and she

testified it was possible she had done so. When asked whether she had been intoxicated before

entering the baseball game and left her gun “somewhere” because she could not take it into the

game, she testified that “it could have [happened]. I don’t remember.” However, she later

testified specifically that she was certain she never had her gun at a baseball game and she never

left her gun in the Tahoe driven by Bailey. Glover testified that when she was with Bailey, they

always used her car. Although she said she had been in the Tahoe once or twice, she could not

recall the last time she had ridden in that vehicle.

         Talisha Thomas testified she had known Bailey for eight years and had been in a

romantic relationship with him for almost four years. Thomas was present in the parking lot of

the elementary school and recreation center at the time of the incident. Rossi and a friend

arrived. According to Thomas, Rossi knew Thomas was Bailey’s girlfriend. Rossi told Bailey

she was sorry she had not responded to a text message from him earlier that day. Rossi allowed

Thomas to see text messages on her phone, and Thomas realized Bailey was dating multiple

women simultaneously. Thomas attempted to leave in the car she had driven, but Bailey took the

keys. Argument ensued among Thomas, Bailey, and Rossi. Bailey yelled to Rossi that she

needed to leave, and Rossi told Bailey she hated him and she was going to call the police. Rossi

then left. Thomas did not recall Bailey telling Rossi he was going to shoot her in the face.

Thomas did not know Bailey had a gun. The Tahoe Bailey was driving belonged to Thomas.

         Bailey testified in the guilt-innocence phase of trial. Bailey admitted he had a prior

felony conviction more than twenty years previously, but testified he had not been in trouble

since.

         Regarding the incident at issue, Bailey indicated that following a basketball game, he and

friends were gathered in the parking lot of an elementary school. Thomas had joined Bailey after

                                                 –5–
she finished work. Although Rossi was not invited to attend the basketball game, she arrived at

the elementary school parking lot and told Bailey she was sorry she had not returned his text

message from earlier in the day. An argument ensued, and Bailey and Rossi were yelling at each

other. Bailey testified he did not threaten to shoot Rossi. Bailey recalled Rossi told him she was

going to call the police and was “going to get” him.

       Irving police officers arrived at the elementary school parking lot after Rossi left. Bailey

testified he was searched, but was not carrying a weapon. Clemens asked if he could search

Bailey’s vehicle, and Bailey consented to the search. Clemens searched Bailey’s vehicle, and

thereafter Zimmerman arrived at the scene. Clemens searched Bailey’s vehicle a second time

and found the gun. Bailey told the police officers that he recognized the gun as Glover’s and she

had left it in the Tahoe. Bailey gave the officers Glover’s phone number, and an officer phoned

and spoke with Glover. The officer said Glover verified that the gun was hers, but the officers

said they had to keep the gun. Another police officer arrived; several minutes later, Bailey was

handcuffed, placed under arrest, and taken to jail. Bailey testified he did not steal the gun from

Glover, know the gun was in his vehicle at the time of the incident, or have the intent to possess

the gun.

       Bailey testified he was dating two women in July 2012. He had ended his relationship

with Glover and had last seen her approximately one week before the incident at issue. He

described an instance in which he and Glover had eaten dinner and had been drinking before a

baseball game. Bailey drove to the baseball game and Glover was a passenger in the vehicle.

Bailey did not know it, but Glover had her gun with her in a black pouch. When they arrived at

the baseball game, Glover knew she could not take the gun into the stadium; Bailey told Glover

he would find a place for the gun in his car. Bailey placed Glover’s gun in the back of the

Tahoe. Bailey stayed at Glover’s apartment that night. Bailey and Glover forgot about the gun

                                               –6–
being in the Tahoe. Glover did not ask about her gun until she called Bailey and told him she

had reported the gun stolen. Bailey testified he told Glover that she needed to report the gun

stolen “if there’s a gun floating around in your name or your dad’s name.” In their conversation,

Bailey said, “You think I stole it? You know, I would never steal anything from you.”

       The trial court found Bailey guilty of theft of a firearm in cause number F-1234478-H,

see TEX. PENAL CODE ANN. § 31.03(a) (West Supp. 2014), and guilty of unlawful possession of a

firearm by a felon in a weapon-free zone in cause number F-1234479-H. See id. §§ 46.04(a),

46.11(a)(1) (West Supp. 2014). The trial court assessed punishment of one year confinement in

cause number F-1234478-H and four years’ confinement in cause number F-1234479-H.

Bailey’s motions for new trial were overruled by operation of law, and Bailey filed these appeals

of the convictions.

                                  Sufficiency of the Evidence

       In his first issue, Bailey asserts the evidence is insufficient to support his convictions of

theft of a firearm and possession of a firearm by a felon in a weapon-free zone. “A person

commits [theft] if he unlawfully appropriates property with intent to deprive the owner of

property.” TEX. PENAL CODE ANN. § 31.03(a). Appropriation of property is unlawful if it is

without the owner’s effective consent. Id. § 31.03(b)(1). A person who has been convicted of a

felony commits the offense of unlawful possession of a firearm if, among other circumstances,

he possesses a firearm at a location other than the premises at which he lives. TEX. PENAL CODE

ANN. § 46.04(a). Punishment prescribed for unlawful possession of a firearm by a felon “is

increased to the punishment prescribed for the next highest category of offense if it is shown

beyond a reasonable doubt on the trial of the offense that the actor committed the offense in a

place that the actor knew was . . . within 300 feet of the premises of a school.” TEX. PENAL

CODE ANN. § 46.11(a)(1).

                                               –7–
       We review the sufficiency of the evidence under the standard set out in Jackson v.

Virginia, 443 U.S. 307 (1979). Matlock v. State, 392 S.W.3d 662, 667 (Tex. Crim. App. 2013).

We examine all the evidence in the light most favorable to the verdict and determine whether any

rational trier of fact could have found the essential elements of the offense beyond a reasonable

doubt. Jackson, 443 U.S. at 319; Matlock, 392 S.W.3d at 667. This standard recognizes “the

responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh the

evidence, and to draw reasonable inferences from basic facts to ultimate facts.” Jackson, 443
U.S. at 319; see also Adames v. State, 353 S.W.3d 854, 860 (Tex. Crim. App. 2011). The

factfinder is entitled to judge the credibility of the witnesses, and can choose to believe all, some,

or none of the testimony presented by the parties. Chambers v. State, 805 S.W.2d 459, 461 (Tex.

Crim. App. 1991); see also Wise v. State, 364 S.W.3d 900, 903 (Tex. Crim. App. 2012) (“The

factfinder exclusively determines the weight and credibility of the evidence.”).

       We defer to the factfinder’s determinations of credibility, and may not substitute our

judgment for that of the factfinder. See Thornton v. State, 425 S.W.3d 289, 303 (Tex. Crim.

App. 2014); King v. State, 29 S.W.3d 556, 562 (Tex. Crim. App. 2000) (in conducting legal

sufficiency analysis, appellate court may not re-weigh the evidence and substitute its judgment

for that of the factfinder). When there is conflicting evidence, we must presume the factfinder

resolved the conflict in favor of the verdict, and defer to that resolution. Jackson, 443 U.S. at

326; see also Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). Evidence is

sufficient if “the inferences necessary to establish guilt are reasonable based upon the cumulative

force of all the evidence when considered in the light most favorable to the verdict.” Wise, 364
S.W.3d at 903.

       In our sufficiency review, “direct evidence of the elements of the offense is not required.”

Hooper v. State, 214 S.W.3d 9, 14–15 (Tex. Crim. App. 2007). Circumstantial evidence is as

                                                 –8–
probative as direct evidence, and the factfinder is permitted to make reasonable inferences from

the evidence presented at trial and in establishing the defendant’s guilt. Id. “Circumstantial

evidence alone can be sufficient to establish guilt.” Id. “Each fact need not point directly and

independently to the guilt of the appellant, as long as the cumulative force of all the

incriminating circumstances is sufficient to support the conviction.” Thomas v. State, 444
S.W.3d 4, 8 (Tex. Crim. App. 2014) (quoting Hooper, 214 S.W.3d at 13).

       We review the evidence in the light most favorable to the verdict to determine if the State

proved Bailey unlawfully appropriated Glover’s gun with the intent to deprive Glover of the

property. See TEX. PENAL CODE ANN. § 31.03(a). The trial court heard testimony from Glover

that Bailey had taken her gun in 2011 without her knowledge or permission and did not promptly

return it when she confronted him. With regard to the 2012 incident at issue here, Glover

contacted Bailey when she determined her gun was missing because Glover was the last person

who had been in Glover’s apartment who knew where she kept her gun. Even when Glover

inquired of Bailey the day before the incident at issue whether Bailey had her gun, Bailey

responded that he did not and could not recall the gun had purportedly been placed in the Tahoe

approximately one week before. Yet at trial, well after the incident at issue, Bailey recounted the

story regarding the gun being placed in the Tahoe before attending a baseball game and testified

he had a “crystal clear” memory of that event. Although Glover stated it was possible she had

attended a baseball game with Bailey, and initially testified that leaving her gun “somewhere”

because it could not be taken into the game “could have [happened]. I don’t remember,” when

questioned further she specifically testified she was certain she never had her gun at a baseball

game and she never left her gun in the Tahoe that Bailey drove.

       We conclude a rational factfinder could have found the essential elements of the offense

of theft beyond a reasonable doubt. Viewing the evidence in the light most favorable to the

                                               –9–
verdict, there was sufficient evidence for the factfinder to find Bailey, acting with the intent to

deprive Glover of her gun, unlawfully appropriated the property without Glover’s effective

consent. We conclude the evidence supporting the trial court’s finding Bailey guilty of theft of

the gun was sufficient.

       Bailey also was charged as a felon intentionally and knowingly possessing a gun at a

location other than the premises at which he lived and at a place he knew was within 300 feet of

a school. At trial, Bailey testified he had been previously convicted of a felony and that the

incident at issue occurred in the parking lot of an elementary school. On appeal, Bailey does not

contest his prior felony conviction or that the incident occurred in a weapon-free school zone.

Rather, Bailey’s sole assertion is that the evidence is insufficient to prove he knowingly

possessed the gun.

       Possession is an essential element of the crime of unlawful possession of a firearm. See

TEX. PENAL CODE ANN. § 46.04(a) (elements of crime for felon in possession of firearm).

“‘Possession’ means actual care, custody, control, or management.” TEX. PENAL CODE ANN.

§ 1.07(a)(39) (West Supp. 2014). A person commits a possession offense only if he voluntarily

possesses the prohibited item. See id. § 6.01(a) (West 2011). “Possession is a voluntary act, if

the possessor knowingly obtains or receives the thing possessed or is aware of his control of the

thing for a sufficient time to permit him to terminate his control.” Id. § 6.01(b).

       With regard to the element of possession, the State was required to show that Bailey

knew of the gun’s existence and that he exercised actual care, custody, control, or management

over it. See Grantham v. State, 116 S.W.3d 136, 143 (Tex. App.—Tyler 2003, pet. ref’d). The

evidence used to satisfy these elements may be direct or circumstantial, but the accused’s

connection with the firearm must be more than merely fortuitous. Davis v. State, 93 S.W.3d 664,

667 (Tex. App.—Texarkana 2002, pet. ref’d). No set formula of facts exists to dictate a finding

                                                –10–
of affirmative links sufficient to support an inference of knowing possession of contraband.

Taylor v. State, 106 S.W.3d 827, 831 (Tex. App.—Dallas 2003, no pet.).

       The evidence is that the gun was located in a closed compartment in the rear section of

the Tahoe. The Tahoe was in Bailey’s possession, and although the vehicle belonged to Thomas,

there was no evidence Thomas had any involvement in procuring or possessing Glover’s gun.

As discussed above, we have concluded the evidence is sufficient for a factfinder to reasonably

find Bailey took possession of Glover’s gun without Glover’s permission and maintained

possession of the gun despite Glover confronting Bailey regarding the missing gun. Viewing the

evidence in the light most favorable to the verdict, there was sufficient evidence to establish

Bailey knew the gun was in the Tahoe as a result of having taken it from Glover and that Bailey

exercised custody and control over the firearm.

       As addressed above, we have concluded on this record that the trial court, as the

factfinder, could have found the elements of the offenses of theft and unlawful possession of a

firearm by a felon in a weapon-free zone beyond a reasonable doubt. Accordingly, we resolve

Bailey’s first issue against him.

                                    Admission of Evidence

       In his second issue, Bailey asserts that, during the punishment phase of trial, the trial

court abused its discretion by admitting evidence of Bailey’s misdemeanor convictions that

occurred prior to January 1, 1996. According to Bailey, the misdemeanor convictions are only

admissible under section 3(i) of article 37.03 of the code of criminal procedure “if the conduct

upon which the adjudication is based occurred on or after January 1, 1996.” TEX. CODE CRIM.

PROC. ANN. art. 37.07, § 3(i) (West Supp. 2014). The State responds that Bailey’s reliance on

article 37.07(3)(i) is misplaced because it applies only to juvenile adjudications, and the

misdemeanor convictions about which Bailey complains were adult convictions.

                                              –11–
           We review the trial court’s decision to admit or exclude evidence under an abuse of

discretion standard. Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010). The trial

court abuses its discretion when its ruling is arbitrary, unreasonable, or without reference to any

guiding rules or principles. Lyles v. State, 850 S.W.2d 497, 502 (Tex. Crim. App.—1993). The

trial court does not abuse its discretion unless its determination lies outside the zone of

reasonable disagreement. Martinez, 327 S.W.3d at 736.

           Bailey acknowledges that under the code of criminal procedure, evidence may be offered

relevant to sentencing, including the defendant’s prior criminal record. See TEX. CODE CRIM.

PROC. ANN. art. 37.07, § 3(a)(1). However, Bailey states that, of the evidence of Bailey’s

fourteen prior convictions admitted in evidence, admission of three misdemeanor convictions

based on conduct that occurred before January 1, 1996 (evading arrest that occurred on August

29, 1991, unlawfully carrying a weapon that occurred on April 10, 1992, and fleeing from police

that occurred on January 1, 1995) was error under article 37.07(3)(i) of the code of criminal

procedure. Section 3(i) of article 37.07 provides:

           Evidence of an adjudication for conduct that is a violation of a penal law of the
           grade of misdemeanor punishable by confinement in jail is admissible only if the
           conduct upon which the adjudication is based occurred on or after January 1,
           1996.

TEX. CODE CRIM. PROC. ANN. art. 37.07, § 3(i). This provision, however, applies to juvenile

adjudications of delinquency; it does not apply to adult convictions. Hooks v. State, 73 S.W.3d
398, 402 (Tex. App.—Eastland 2002, no pet.); see also Rodriguez v. State, 975 S.W.2d 667, 687

(Tex. App.—Texarkana 1998, pet. ref’d). 1



     1
       See Barker v. State, No. 05-03-01495-CR, 2004 WL 2404540, at *3 (Tex. App.—Dallas Oct. 28, 2004, no pet.) (mem. op., not designated
for publication) (section 3(i) of article 37.07 of the code of criminal procedure “applies to juvenile adjudications; it does not apply to adult
convictions”); Cunningham v. State, No. 06-05-00215-CR, 2006 WL 2671626, at *6 (Tex. App.—Texarkana Sept. 19, 2006, pet. ref’d) (mem.
op., not designated for publication) (under section 3(i) or article 37.07 of the code of criminal procedure, juvenile adjudication of delinquency
which occurred before January 1, 1996 is not admissible as prior adjudication of delinquency unless the adjudication was for felony-grade
offense).



                                                                    –12–
           The evidence of misdemeanor convictions Bailey complains about on appeal related to

adult convictions, not juvenile adjudications. 2 Evidence of adult convictions for conduct that

occurred before January 1, 1996 is not precluded by section 3(i) of article 37.07 of the code of

criminal procedure.

           We conclude the trial court did not abuse its discretion in admitting the complained-of

misdemeanor convictions in evidence. We resolve Bailey’s second issue against him.

                                                  Reformation of Judgments

           We may modify a trial court’s written judgment to correct a clerical error when we have

the necessary information before us to do so. TEX. R. APP. P. 43.2(b); Asberry v. State, 813
S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d). The reporter’s record and clerk’s

records reflect Bailey entered pleas of not guilty to the charges in trial court cause numbers F-

1234478-H and F-1234479-H. Further, the clerk’s records in cause numbers F-1234478-H and

F-1234479-H contain the trial court’s certifications that the cases are not plea-bargain cases. The

judgments in cause numbers F-1234478-H and F-1234479-H erroneously reflect that they were

plea bargain cases. Accordingly, we reform the trial court’s judgment in cause number F-

1234478-H to delete the language “1 Year State Jail, No Fine” that appears in the section of the

judgment titled “Terms of Plea Bargain,” and we reform the trial court’s judgment in cause

number F-1234479-H to delete the language “4 Years TDCJ, No Fine” that appears in the section

of the judgment titled “Terms of Plea Bargain.”




     2
        The record reflects Bailey’s birthdate. With regard to the dates of the conduct at issue in the complained-of misdemeanor criminal
convictions admitted in evidence, Bailey was twenty years of age in August 1991, twenty-one years of age in April 1992, and twenty-four years
of age in January 1996. See Moon v. State, 451 S.W.3d 28, 37 (Tex. Crim. App.—2014) (designated juvenile court of each county has exclusive
jurisdiction over proceedings in cases involving delinquent conduct engaged in by a person who was a “child” at the time the person engaged in
the conduct; “child” defined by Juvenile Justice Code as person ten years of age or older and under seventeen years of age) (citations omitted).



                                                                    –13–
       As modified, the judgments are affirmed.




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)

140885F.U05




                                            –14–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

RICHARD DOUGLAS BAILEY, Appellant                     On Appeal from the Criminal District Court
                                                      No. 1, Dallas County, Texas,
No. 05-14-00885-CR         V.                         Trial Court Cause No. F-1234478-H.
                                                      Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                          Justices Myers and Evans participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section of the judgment titled “Terms of Plea Bargain” is modified to delete
       “1 Year State Jail, No Fine.”

As MODIFIED, the judgment is AFFIRMED.



Judgment entered this 2nd day of June, 2015.




                                               –15–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

RICHARD DOUGLAS BAILEY, Appellant                     On Appeal from the Criminal District Court
                                                      No. 1, Dallas County, Texas,
No. 05-14-00886-CR         V.                         Trial Court Cause No. F-1234479-H.
                                                      Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                          Justices Myers and Evans participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section of the judgment titled “Terms of Plea Bargain” is modified to delete
       “4 Years TDCJ, No Fine.”

As MODIFIED, the judgment is AFFIRMED.

Judgment entered this 2nd day of June, 2015.




                                               –16–